  1

  2

  3

  4

  5

  6

  7                                 UNIT$D STATES DISTRICT COURT

  8                                CENTRAL DISTRICT OF CALIFORNIA

  9

10        UNITED STATES OF AMERICA,                    Case No.. ~,,R ~ g -- ~1 g~-2 — '~S

11                            Plaintiff,

12.                vs.                                 ORDER OF DETENTION AFTER HEARING
                                                         [Fed. R. Crim. P. 32.1(a)(6);
13 '1i                                                    18 U.S.C. § 3143(a)]
         ' Jc~e Rv1to4~u.~~ Lv~~~,
14 1                                            ))
                              Defendant         1
15

16

17

18               The defendant having been arrested in this District pursuant to

19        a    warrant    issued   by   the   United   States    District    Court      for   the

20 ~~~1~ ~~3~1~~'~~11~~                    for alleged violations) of the terms and

21        conditions of iii►/her [probation]           supervised rele            and

22               The Court having conducted a detention hearing pursuant                       to

23        Federal Rule of Criminal Procedure 32.1 (a) (6) and 18 U.S.C. § 3143 (a) ,

24               The Court finds that:

25        A.     (t~     The defendant has not met         /her burden of establishing by

26               clear and convincing evidence that ~/she is not likely to flee

27              if released under 18 U.S.C. ~ 3142 (b) or (c) .             This finding is

28              based on ~~f~lV"1.Oj S~'~?S~ti'n~ a~~t~         ~SS~US ~i-iit~lt_~2S ~C l~Po~
                                                            ~ns~~ru~t
  1          -~ ~5~r~► ,~~~two -~ ~~~fi c~~ s ~-,                     ha,~~) ~.sc ~~s
  2

  3

  4          and/or

  5     B.   ~ The defendant has not me          hi   her burden of establishing by
                                                        l
  6          clear and convincing evidence tha~/she is not likely to pose

  7          a danger to the safety of any other person or the community if

  8          released under 18 U.S.C. § 3142 (b) or (c) .    This finding is based
  9

10

11

12

13

14 'I        IT THEREFORE IS ORDERED that the defendant be detained pending

15      the further revocation proceedings.

16

17      Dated:   ~/~   ~5( Z~ 1
                                                  EAN ROSENBLUTH
18                                               U.S. MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28

                                           fr:
